Title: XIII. Opinion of the Vice-President, 29 August 1790
From: Adams, John
To: Washington, George



Sir
New York August 29 1790

That New Orleans, and the Spanish Posts on the Missisippi, will be among the first attempts of the English, in case of a war  with Spain, appears very probable: and that a combined operation from Detroit, would be convenient to that end cannot be doubted.
The Consequences, on the western Settlements, on the commerce with the West Indies, and on the general Security and tranquility of the American confederation, of having them in our rear, and on both our flanks, with their navy in front, are very obvious.
The interest of the United States duely weighed, and their Duty conscientiously considered, point out to them, in the Case of Such a War, a neutrality, as long as it may be practicable. The People of these States would not willingly Support a War, and the present government has not Strength to command, nor enough of the general Confidence of the nation to draw the men or money necessary, untill the Grounds, causes and Necessity of it Should become generally known, and universally approved. A pacific Character, in opposition to a warlike temper, a Spirit of Conquest, or a disposition to military Enterprize, is of great importance to us to preserve in Europe: and therefore We Should not engage even in defensive War, untill the Necessity of it, should become apparent, or at least untill We have it in our Power to make it manifest, in Europe as well as at home.
In order to preserve an honest Neutrality, or even the Reputation of a disposition to it, the United States must avoid as much as possible, every real Wrong, and even every appearance of Injury to either Party. To grant to Lord Dorchester in case he Should request it, permission to march troops through the territory of the United States, from Detroit to the Missisippi, would not only have an appearance offensive to the Spaniards, of partiality to the English, but would be a real Injury to Spain. The Answer therefore to his Lordship Should be a refusal, in terms clear and decided, but guarded and dignified, in a manner, which no Power has more at command than the President of the United States.
If a measure so daring offensive and hostile, as the march of Troops through our Territory to Attack a Friend, Should be hazarded by the English, without leave, or especially after a refusal, it is not so easy to answer the Question, what notice ought to be taken of it.
The Situation of our Country is not like that of most of the nations in Europe. They have generally large numbers of Inhabitants in narrow territories: We have Small numbers Scattered over vast regions. The Country through which the Brittons must pass from Detroit to the Missisippi, is, I Suppose, so thinly inhabited,  and at such a distance from all the populous Settlements, that it would be impossible for the President of the United States to collect Militia or march troops Sufficient to resist the Enterprize. After the Step shall have been taken there are but two Ways for Us to proceed one is War and the other negotiations. Spain would probably remonstrate to the President of the United States but whether she should or not, the President of the United States should remonstrate to the King of Great Britain. It would not be expected I suppose by our Friends or Ennemies that the United States should declare War at once. Nations are not obliged to declare War for every Injury or even Hostility. A tacit Acquiescence under Such an Outrage, would be misinterpreted on all hands; by Spain as inimical to her and by Brittain, as the effect of Weakness, Disunion and Pusillanimity. Negotiation then is the only other Alternative.
Negotiation in the present State of Things is attended with peculiar difficulties. As the King of Great Britain, twice proposed to the United States, an Exchange of Ministers, once through Mr. Hartley and once through the Duke of Dorsett, and when the United States agreed to the Proposition, flew from it: to Send a Minister again to St James’s till that Court explicitly promises to send one to America is an humiliation to which the United States ought never to Submit. A Remonstrance from Sovereign to Sovereign cannot be Sent, but by an Ambassador of some order or other: from Minister of State to Minister of State, it might be transmitted in many other Ways: A Remonstrance in the form of a Letter from the American Minister of State to the Duke of Leeds, or whoever may be Secretary of State for foreign affairs, might be transmitted, through an Envoy, Minister Plenipotentiary, or Ambassador of the President of the United States, at Paris, Madrid or the Hague and through the British Ambassador at either of those Courts. The Utmost length, that can be now gone, with Dignity would be to send a Minister to the Court of London, with Instructions to present his Credentials, demand an Audience, make his Remonstrance, but to make no Establishment and demand his audience of leave and quit the Kingdom in one, two or three Months if a Minister of equal degree were not appointed and actually sent to the President of the United States, from the King of Great Britain.
It is a Misfortune, that in these critical moments and Circumstances, the United States have not a Minister of large Views, mature Age Information and Judgment, and Strict Integrity, at the  Court of France Spain London and the Hague. Early and authentick Intelligence from those Courts may be of more importance than the Expence: but as the Representatives of the People, as well as of the Legislatures, are of a different opinion they have made a very Scanty Provision for but a part of such a system. As it is, God knows where the Men are to be found who are qualified for such Missions and would undertake them. By an Experience of ten years which made me too unhappy at the time to be ever forgotten, I know, that every Artifice which can deceive, every temptation which can operate on hope or fear, Ambition or Avarice, Pride or Vanity, the Love of Society Pleasure or Amusement will be employed to divert and warp them from the true line of their Duty and the impartial honour and interest of their Country.
To the Superior Lights and Information derived from office; the more Serene temper and profound Judgment of the President of the United States, these crude and hasty thoughts concerning the Points proposed, are humbly Submitted, with every Sentiment of respect and Sincere Attachment, by his most obedient and most humble Servant

John Adams

